As filed with the Securities and Exchange Commission on December 20, 2011 Registration No. 333-156392 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to Form S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GENERAL MARITIME CORPORATION (Exact name of Registrant as Specified in Charter) Republic of the Marshall Islands 66-071-6485 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification Number) GENERAL MARITIME CORPORATION 2 (AS AMENDED AND RESTATED, EFFECTIVE DECEMBER 16, 2008) (Full title of the plan) 299 Park Avenue New York, New York 10171 (212) 763-5600 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) John P. Tavlarios President 299 Park Avenue New York, New York 10171 (212) 763-5600 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Thomas E. Molner, Esq. Kramer Levin Naftalis & Frankel LLP 1177 Avenue of the Americas New York, New York 10036 (212) 715-9100 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer£ Accelerated filerS Non-accelerated filer£(Do not check if a smaller reporting company) Smaller reporting Company£ Deregistration of Securities This Post-Effective Amendment No. 1 to Form S−8 (this “Amendment”) relates to the Registration Statement on Form S−8 (File No. 333-156392), filed with the Securities and Exchange Commission on December 22, 2008 (the “Registration Statement”), by General Maritime Corporation, a Marshall Islands corporation (the “Registrant”). The Registration Statement registered the sale of 1,624,347 shares (the “Shares”) of the Registrant’s common stock, par value $0.01 per share (the “Common Stock”), issuable pursuant to the Registrant’s 2001 Stock Incentive Plan (as amended and restated, effective December 16, 2008).This Amendment is being filed to deregister all unsold Shares registered pursuant to, and terminates the effectiveness of, the Registration Statement. In accordance with undertakings made by the Registrant in the Registration Statement to remove from registration, by means of a post-effective amendment, any of the Shares which remain unsold at the termination of the offering, the Registrant hereby removes from registration the Shares registered but unsold under the Registration Statement. 1 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on December 20, 2011. GENERAL MARITIMECORPORATION By: /s/ Jeffrey D. Pribor Name: Jeffrey D. Pribor Title: Executive Vice President, Chief Financial Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 1 to the Registration Statement has been signed below by the following persons on December 20, 2011 in the capacities indicated. Name Title Date * Chairman of the Board and Director December 20, 2011 Peter C. Georgiopoulos * Chief Executive Officer, President and Director December 20, 2011 John P. Tavlarios (Principal Executive Officer) /s/ Jeffrey D. Pribor Executive Vice President and Chief Financial Officer December 20, 2011 Jeffrey D. Pribor (Principal Financial and Accounting Officer) * Director December 20, 2011 William J. Crabtree * Director December 20, 2011 Rex W. Harrington * Director December 20, 2011 George J. Konomos * Director December 20, 2011 Peter S. Shaerf *Pursuant to the powers of attorney executed by each of the above named officers and directors and previously filed with the Securities and Exchange Commission. *By /s/ John C. Georgiopoulos John C. Georgiopoulos, attorney in fact S-1
